Exhibit 10.2

 

INTELLECTUAL PROPERTY ASSIGNMENT

 

This INTELLECTUAL PROPERTY ASSIGNMENT (this “Assignment”), effective this 15th
day of August, 2017, is made and entered into by and between Boulevard
Acquisition Corp. II, a Delaware corporation ( the “Company”), and Avenue IP,
LLC  , a Delaware limited liability company (“Avenue”) (each a “Party,” and
collectively, the “Parties”).

 

WHEREAS, the Company is using the name “Boulevard”, the trading symbols “BLVD”,
“BLVDU” and “BLVDW” and all trademark rights embodied thereby (the “Boulevard
IP”); and

 

WHEREAS, the Company, Estre Ambiental S.A., a sociedade anônima organized under
the laws of Brazil (“Estre”), and certain other parties are or will become
parties to that certain Business Combination Agreement, dated as of the date
hereof (as it may be amended from time to time, the “Business Combination
Agreement”), pursuant to which the Company will enter into a business
combination with Estre and change its name; capitalized terms used herein but
not otherwise defined herein shall have the meanings set forth in the Business
Combination Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1.              Assignment.  Effective upon the Closing under the Business
Combination Agreement, the Company hereby assigns and conveys to Avenue all of
Company’s right, title and interest in and to the Boulevard IP and any and all
goodwill included with the Boulevard IP.  The Company agrees not to use any of
the Boulevard IP following the Closing.

 

2.              No Warranties.  The Company makes no warranties, express or
implied, with respect to the Boulevard IP.

 

3.              Further Assurances.  The Company shall, at the cost and expense
of Avenue, take all actions and execute all documents which Avenue reasonably
deems necessary or desirable to transfer the Company’s interest in and to the
Boulevard IP to Avenue, and the Company shall not enter into any agreement in
conflict with this Assignment.

 

4.              Termination.  This Assignment shall terminate and be of no force
or effect if the Business Combination Agreement shall be terminated for any
reason.

 

5.              Governing Law.  This Assignment shall be governed by the laws of
the State of New York.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Assignment to be executed by its
duly authorized representative.

 

 

BOULEVARD ACQUISITION CORP. II

 

 

 

 

 

By:

/s/ Stephen Trevor

 

Name:

Stephen Trevor

 

Title:

Chief Executive Officer

 

 

 

 

 

AVENUE IP, LLC

 

 

 

 

 

By:

/s/ Sonia Gardner

 

Name:

Sonia Gardner

 

Title:

Managing Member

 

[Signature Page to Intellectual Property Assignment]

 

--------------------------------------------------------------------------------